DETAILED ACTION
Status of Application, Amendments and/or Claims
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment filed on 19 October 2021 has been entered.
1c.	The replacement drawings filed on 19 October 2021 are acceptable. 

Claim Status:
 
1c.	Claims 1-6, 10-13, 17-23 are pending, of which claims 13, 17-18, 20-23 are under consideration. 
1d.	Claims 1-6, 10-12 and 19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/28/2021.

Information Disclosure Statement:

2.	The information disclosure statement, (IDS) filed on 19 October 2021 has been received and complies with the provisions of 37 CFR §1.97 and §1.98.  It has been placed in the application file and the information referred to therein has been considered as to the merits.

Response to Applicants’ amendment and arguments:

3a.	The objection to the drawings is withdrawn. The replacement drawings are properly labeled. 
3b.	The objection to the specification is withdrawn in view of the amended specification.
3c.	All of the objections and rejections of cancelled claims are moot. 
3d.	The rejections of claims 13, 17-18 and 20-22 made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn. The BAT4306F recited in claims 13 and 22 is described by its heavy and light chain sequences. The recitation of “G0 content” in claim 13 has proper antecedent basis. Claim 20 no longer recites "the mannose". Claim 21 no longer recites "the high mannose".
3e.	The rejection of claim 14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (lack of deposit) is withdrawn in view of the cancellation of claim 14.

New Claim Objections:
4.	Claim 13 is objected to because of the following informalities:
4a.	The term “SEQ ID NO.” recited in claim 13 should be amended, to “SEQ ID NO:”, i.e. the period after “SEQ ID NO.” should be replaced with a colon. 

New Claim Rejections - 35 U.S.C. § 112 [b]:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 13, 17-18 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
5a.	Claim 13 recites “G0 content that is greater than or equal to 60% and has no fucose”, however, the specification does not define “G0 content”. Does “G0 content” refer to glycosylation of the antibody? If so, does this mean amount of glucose, galactose, mannose or what? The metes and bounds of the claim cannot be ascertained. 
5b.	Claim 22 is indefinite because the claim recites “Figure 10” in line 2.  The claim is reading limitations from the specification into the claims.  MPEP § 2173.05(s) states that “[w]here possible, claims are to be complete in themselves.  Incorporation by reference to a specific figure or table ‘is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claims.  Incorporation by reference is a necessity doctrine, not for applicant's convenience.' Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)."  In the instant case, upon examining figure 10, it cannot be determined what is or is not included in the glycan profile.  Clarification is required. Please note that this issue could be overcome by amending the claim to recite a specific glycan profile. 

  
Claim Rejections - 35 USC § 112[a], Lack of enablement:  

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6a.	Claims 13, 17-18, 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Amended claim 13 is rejected for not being enabled because the specification does not enable an anti-CD20 antibody that comprises two light chains each comprising the amino acid sequence of SEQ ID NO. 20 and two heavy chains each comprising the amino acid sequence of SEQ ID NO. 21, (BAT4306F), wherein the BAT4306F antibody has a G0 content that is greater than or equal to 60% and has no fucose. A pharmaceutical composition comprising said antibody and a method of treating cancer by administering said antibody is also non-enabled. 

The relevant art teaches a monoclonal antibody termed as humanized B-Ly1 antibody also known as obinutuzumab that comprises the same two light and two heavy chain sequences as the BAT4306F antibody recited in instant claim 13, (see SEQ ID Nos:20/21 of US PG-Pub 20140314748; 088-089; 117; Gokarn et al). The Gokarn et al reference teaches that obinutuzumab antibody is an afucosylated glyco-engineered comprises reduced level of fucose residues, less than 30% fucose, (see 0089).  Another reference, Gagez et al, Current Opinion Oncology; 2014; Vol. 26; pages 484-491), also teach that obinutuzumab, is a type II glycoengineered monoclonal antibody, that the lack of fucose on IgG oligosaccharide improves binding to FcgRIII and antibody-dependent cellular cytotoxicity, (see abstract, page 488, column 1, figure 3). The Gagez et al reference teaches that obinutuzumab is used for the treatment of non-Hodgkin’s lymphoma, (NHL), (see page 489, column 1 and tables 2, 3). 

The relevant art of glycol-engineering strategies to control the fucosylation of a monoclonal antibody, “G0 means no galactose”, (Mishra et al, Journal of Biotechnology 324S (2020) 100015, page 2, column 2). However, G0 as it pertains to the instant application does not appear to mean “no galactose”. Thus Applicant did not possess a BAT4306F antibody that comprises the light and heavy chain sequences of SEQ ID NO:20/21 that has G0 content that is greater than or equal to 60% and a large quantity of experimentation would be required of the skilled artisan to generate such. 
Thus, while obinutuzumab is used for the treatment of NHL, one skilled in the art would not know if the modifications done to the BAT4306F antibody, (i.e. G0 content that is greater than or equal to 60% and has no fucose) would result in a different activity than obinutuzumab. Accordingly, it is the specification, not the knowledge of the skilled artisan that should supply the novel aspects of the claimed invention, in order to satisfy the enablement requirement, (Genentech, Inc v. Novo Nordisk 42 USPQ2Dd at 1004). Moreover, neither the instant specification nor any art of record teach that obinutuzumab is used to treat cancers other than non-Hodgkin lymphoma or chronic lymphocytic leukemia (CLL). The specification does not teach any methods or working examples that indicate all possible cancers can be treated by the claimed antibody.  Undue experimentation would be required of the skilled artisan to determine the quantity of BAT4306F antibody to be administered, the best route of administration, and duration of treatment, to treat any cancer.        
The criteria set forth in Ex parte Forman (230 USPQ 546 (Bd. Pat. App. & Int. 
Therefore, due to the lack of guidance and working examples in the specification, the complex nature of the invention coupled with the state of the prior art and the amount of experimentation required, the unpredictability of the effects of complex biological molecules, the lack of definition for “G0 content that is greater than or equal to 60%”, the invention recited in claims 13, 17-18, 20-23 is rendered nonenabling.  

Claim Rejections - 35 USC § 112[a], Written Description:  

6b.	Claims 13, 17-18, 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  	 

However, the specification does teach that the BAT4306F antibody has G0 content that is greater than or equal to 60% and has no fucose. Firstly, the specification does not provide a description for “G0 content”.  Thus, Applicants were not in possession of “G0 content that is greater than or equal to 60%”, because this is not described by Applicants. Secondly, it is unclear how the BAT4306F antibody is distinguished from obinutuzumab, (already known in the prior art, see SEQ ID Nos:20/21 of US PG-Pub 20140314748; Gokarn et al), because the meaning of “G0 content” recited in the instant claim 13 is unclear (see rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph). The specification teaches that each N-polysaccharide from BAT4306F was one fucose less than that from 4306, (see page 13 and figure 9). The specification teaches that the two-branched or multi-branched double-antenna complex oligosaccharides connected to Fc fragment Asn297 of the antibody molecule can be divided into G0, G1 (1, 3), G1 (1, 6) and G2, (page 2, lines 1-6).  However, neither the specification nor the reference recited on page 2, (D01:10.1093/glycob/cwv065; Reusch et al) provide any definition for G0 content. 
The instant claims encompass a BAT4306F antibody that has G0 content that is greater than or equal to 60% and has no fucose. However, the specification does not describe “G0 content”, and thus, the claims encompass limitations that are not described. Moreover, the specification does not teach that the BAT4306F antibody has no “fucose”. 

Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed composition of the encompassed BAT4306F antibody that has G0 content that is greater than or equal to 60% and has no fucose, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, a BAT4306F antibody comprising two light chains each comprising the amino acid sequence of SEQ ID NO. 20 and two heavy chains each comprising the amino acid sequence of SEQ ID NO. 21, (BAT4306F), wherein the BAT4306F antibody has a G0 content that is greater than or equal to 60% and has no fucose, does not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). 

Conclusion:
7.	No claim is allowed.	 
Advisory Information:


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        13 January 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647